UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (26.3%) (a) Shares Value Basic materials (1.6%) Adecoagro SA (Argentina) (NON) 1,189 $13,626 Anhui Conch Cement Co., Ltd. (China) 10,000 33,970 Ashland Global Holdings, Inc. 76 9,410 Bemis Co., Inc. 215 10,505 Braskem SA Class A (Preference) (Brazil) 5,900 59,837 China Lesso Group Holdings, Ltd. (China) 36,000 30,434 China Railway Construction Corp., Ltd. (China) 33,500 47,503 Hyosung Corp. (South Korea) 252 30,534 Lotte Chemical Corp. (South Korea) 165 54,666 PTT Global Chemical PCL (Thailand) 28,500 60,753 Reliance Steel & Aluminum Co. 141 11,283 Sappi, Ltd. (South Africa) 5,530 37,563 Sherwin-Williams Co. (The) 108 33,501 Siam Cement PCL (The) (Thailand) 3,450 54,216 Sinopec Shanghai Petrochemical Co., Ltd. (China) 74,000 41,040 Sonoco Products Co. 183 9,684 Capital goods (1.8%) Allison Transmission Holdings, Inc. 639 23,042 Avery Dennison Corp. 420 33,852 Berry Plastics Group, Inc. (NON) 215 10,443 BWX Technologies, Inc. 243 11,567 Carlisle Cos., Inc. 72 7,662 China Railway Group, Ltd. (China) 56,000 50,080 Crown Holdings, Inc. (NON) 231 12,231 Embraer SA (Brazil) 5,700 31,663 General Dynamics Corp. 281 52,603 Honeywell International, Inc. 617 77,045 L3 Technologies, Inc. 90 14,876 Northrop Grumman Corp. 367 87,287 Raytheon Co. 590 89,975 United Tractors Tbk PT (Indonesia) 20,300 40,370 Waste Management, Inc. 930 67,816 Communication services (2.4%) AT&T, Inc. 815 33,863 China Mobile, Ltd. (China) 1,000 10,944 Comcast Corp. Class A 1,026 38,567 DISH Network Corp. Class A (NON) 4,808 305,243 Juniper Networks, Inc. 2,056 57,218 LG Uplus Corp. (South Korea) 4,728 60,458 SK Telecom Co., Ltd. (South Korea) 201 45,294 Telecom Argentina SA ADR (Argentina) 663 14,712 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 209,800 65,024 Telkom SA SOC, Ltd. (South Africa) 8,454 47,279 Verizon Communications, Inc. 2,150 104,813 Consumer cyclicals (2.7%) Alfa SAB de CV (Mexico) 7,341 10,724 Aramark 163 6,010 Automatic Data Processing, Inc. 857 87,748 AutoZone, Inc. (NON) 78 56,398 Carter's, Inc. 93 8,351 CBS Corp. Class B (non-voting shares) 552 38,287 China Dongxiang Group Co., Ltd. (China) 45,000 8,628 Clorox Co. (The) 48 6,472 Dollar General Corp. 807 56,272 Great Wall Motor Co., Ltd. (China) 50,000 56,939 Hankook Tire Co., Ltd. (South Korea) 328 15,985 Hasbro, Inc. 390 38,930 Home Depot, Inc. (The) 87 12,774 Hyatt Hotels Corp. Class A (NON) 171 9,231 Imperial Holdings, Ltd. (South Africa) 2,927 35,998 Interpublic Group of Cos., Inc. (The) 996 24,472 Itausa - Investimentos Itau SA (Preference) (Brazil) 1,100 3,338 John Wiley & Sons, Inc. Class A 96 5,165 Kimberly-Clark Corp. 68 8,951 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 7,762 16,853 Lowe's Cos., Inc. 913 75,058 Madison Square Garden Co. (The) Class A (NON) 22 4,394 Naspers, Ltd. Class N (South Africa) 34 5,867 News Corp. Class B 262 3,537 Omnicom Group, Inc. 31 2,673 PVH Corp. 77 7,967 Qualicorp SA (Brazil) 4,600 30,342 Scotts Miracle-Gro Co. (The) Class A 93 8,685 ServiceMaster Global Holdings, Inc. (NON) 422 17,619 Smiles SA (Brazil) 3,300 66,831 TJX Cos., Inc. (The) 541 42,782 Twenty-First Century Fox, Inc. 1,679 54,383 Vail Resorts, Inc. 21 4,030 Vantiv, Inc. Class A (NON) 771 49,437 World Fuel Services Corp. 155 5,619 Consumer staples (2.1%) Altria Group, Inc. 1,503 107,344 Church & Dwight Co., Inc. 248 12,368 Colgate-Palmolive Co. 847 61,992 Constellation Brands, Inc. Class A 41 6,645 Coty, Inc. Class A 185 3,354 CVS Health Corp. 740 58,090 General Mills, Inc. 831 49,037 Gruma SAB de CV Class B (Mexico) 4,085 57,724 Hanwha Corp. (South Korea) 1,041 33,418 Hershey Co. (The) 554 60,525 JBS SA (Brazil) 15,299 49,895 McDonald's Corp. 718 93,060 PepsiCo, Inc. 60 6,712 Philip Morris International, Inc. 25 2,823 Pool Corp. 73 8,711 Procter & Gamble Co. (The) 271 24,349 Sao Martinho SA (Brazil) 2,094 11,558 Sysco Corp. 1,025 53,218 US Foods Holding Corp. (NON) 100 2,798 Energy (1.3%) Dril-Quip, Inc. (NON) 71 3,873 Exxon Mobil Corp. 1,730 141,877 Petrobras Argentina SA ADR (Argentina) (NON) 801 8,851 Phillips 66 259 20,518 Schlumberger, Ltd. 1,156 90,284 SK Innovation Co., Ltd. (South Korea) 269 40,051 Surgutneftegas OJSC ADR (Russia) 2,241 11,474 TechnipFMC PLC (United Kingdom) (NON) 603 19,598 YPF SA ADR (Argentina) 3,292 79,930 Financials (5.9%) Aflac, Inc. 348 25,202 AGNC Investment Corp. (R) 2,358 46,901 Agricultural Bank of China, Ltd. (China) 139,000 64,031 Alleghany Corp. (NON) 9 5,532 Allstate Corp. (The) 128 10,431 Ally Financial, Inc. 718 14,597 American Financial Group, Inc. 80 7,634 Annaly Capital Management, Inc. (R) 2,158 23,975 Aspen Insurance Holdings, Ltd. 185 9,629 Associated Banc-Corp. 158 3,855 Assured Guaranty, Ltd. 184 6,828 Banco Bradesco SA ADR (Brazil) 4,577 46,868 Banco Macro SA ADR (Argentina) 484 41,963 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 39,796 Bank of China, Ltd. (China) 16,000 7,947 Bank of Communications Co., Ltd. (China) 65,000 50,518 Bank of New York Mellon Corp. (The) 623 29,424 BBVA Banco Frances SA ADR (Argentina) 709 13,060 Berkshire Hathaway, Inc. Class B (NON) 298 49,671 Brandywine Realty Trust (R) 300 4,869 Broadridge Financial Solutions, Inc. 243 16,512 Capital One Financial Corp. 417 36,137 Chimera Investment Corp. (R) 960 19,373 China Cinda Asset Management Co., Ltd. (China) 107,000 41,580 China Construction Bank Corp. (China) 69,000 55,491 Chongqing Rural Commercial Bank Co., Ltd. (China) 41,000 27,697 CIFI Holdings Group Co., Ltd. (China) 24,000 9,326 CoreLogic, Inc. (NON) 210 8,551 Corporate Office Properties Trust (R) 170 5,627 Country Garden Holdings Co., Ltd. (China) 59,000 53,067 Discover Financial Services 584 39,940 Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) (R) 25,741 20,539 Equity Commonwealth (NON) (R) 251 7,836 Equity Lifestyle Properties, Inc. (R) 78 6,011 Equity Residential Trust (R) 381 23,706 Everest Re Group, Ltd. 80 18,705 Fubon Financial Holding Co., Ltd. (Taiwan) 30,000 48,941 Grupo Financiero Galicia SA ADR (Argentina) 1,156 43,766 Guangzhou R&F Properties Co., Ltd. (China) 33,600 52,487 Hanover Insurance Group, Inc. (The) 48 4,323 Highwealth Construction Corp. (Taiwan) 14,000 24,593 Highwoods Properties, Inc. (R) 154 7,566 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 501 15,680 Industrial & Commercial Bank of China, Ltd. (China) 142,000 92,821 Industrial Bank of Korea (South Korea) 5,218 56,925 Intercontinental Exchange, Inc. 504 30,174 Itau Unibanco Holding SA ADR (Preference) (Brazil) 2,761 33,325 KB Financial Group, Inc. (South Korea) 100 4,382 Liberty Property Trust (R) 185 7,132 Macerich Co. (The) (R) 144 9,274 Macquarie Mexico Real Estate Management SA de CV (Mexico) (R) 10,529 11,810 Marsh & McLennan Cos., Inc. 541 39,974 MFA Financial, Inc. (R) 1,253 10,124 Mid-America Apartment Communities, Inc. (R) 54 5,494 MRV Engenharia e Participacoes SA (Brazil) 8,126 37,274 Old Mutual PLC (South Africa) 19,278 48,452 People's Insurance Co. Group of China, Ltd. (China) 85,000 35,218 PNC Financial Services Group, Inc. (The) 728 87,535 Popular, Inc. (Puerto Rico) 306 12,463 Public Storage (R) 21 4,597 Regency Centers Corp. (R) 227 15,071 Reinsurance Group of America, Inc. 102 12,952 Retail Properties of America, Inc. Class A (R) 257 3,706 Sberbank of Russia PJSC ADR (Russia) 3,193 36,847 Shinhan Financial Group Co., Ltd. (South Korea) 442 18,418 SunTrust Banks, Inc. 545 30,139 TCF Financial Corp. 509 8,663 Travelers Cos., Inc. (The) 294 35,439 Two Harbors Investment Corp. (R) 1,249 11,978 U.S. Bancorp 692 35,638 Voya Financial, Inc. 805 30,558 Weingarten Realty Investors (R) 129 4,307 Wells Fargo & Co. 1,676 93,286 Western Alliance Bancorp (NON) 172 8,443 Health care (2.3%) AmerisourceBergen Corp. 265 23,453 C.R. Bard, Inc. 90 22,369 Charles River Laboratories International, Inc. (NON) 74 6,656 DaVita Inc. (NON) 480 32,626 Intuitive Surgical, Inc. (NON) 66 50,587 Johnson & Johnson 1,198 149,211 McKesson Corp. 387 57,377 Merck & Co., Inc. 718 45,622 Pfizer, Inc. 3,322 113,646 Richter Gedeon Nyrt (Hungary) 2,381 54,074 Thermo Fisher Scientific, Inc. 542 83,251 UnitedHealth Group, Inc. 620 101,686 VWR Corp. (NON) 144 4,061 Waters Corp. (NON) 37 5,783 Technology (4.8%) Agilent Technologies, Inc. 358 18,927 Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 387 41,730 Alphabet, Inc. Class A (NON) 161 136,496 Amdocs, Ltd. 330 20,127 Apple, Inc. 522 74,991 Applied Materials, Inc. 2,133 82,974 AU Optronics Corp. (Taiwan) 11,000 4,296 Cisco Systems, Inc. 3,467 117,185 CommerceHub, Inc. Ser. C (NON) 302 4,690 eBay, Inc. (NON) 2,530 84,932 Fiserv, Inc. (NON) 441 50,852 Fitbit, Inc. Class A (NON) 1,342 7,945 Foxconn Technology Co., Ltd. (Taiwan) 19,190 58,501 Genpact, Ltd. 315 7,799 Globant SA (Luxembourg) (NON) 734 26,718 Hon Hai Precision Industry Co., Ltd. (Taiwan) 32,100 96,271 Innolux Corp. (Taiwan) 40,000 16,544 Intuit, Inc. 243 28,186 Microsoft Corp. 461 30,361 Motorola Solutions, Inc. 202 17,416 MSCI, Inc. 76 7,386 NetEase, Inc. ADR (China) 163 46,292 Paychex, Inc. 1,153 67,912 Samsung Electronics Co., Ltd. (South Korea) 127 233,944 SK Hynix, Inc. (South Korea) 786 35,494 Synopsys, Inc. (NON) 328 23,659 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,607 85,614 Tencent Holdings, Ltd. (China) 2,700 77,406 Texas Instruments, Inc. 794 63,965 Tripod Technology Corp. (Taiwan) 6,000 16,907 Transportation (0.5%) AirAsia Bhd (Malaysia) 29,800 21,144 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) (NON) 3,338 4,668 Eva Airways Corp. (Taiwan) 30,000 15,918 MISC Bhd (Malaysia) 14,900 24,645 Southwest Airlines Co. 438 23,547 United Parcel Service, Inc. Class B 810 86,913 Utilities and power (0.9%) American Electric Power Co., Inc. 491 32,961 American Water Works Co., Inc. 204 15,865 Eversource Energy 212 12,461 Great Plains Energy, Inc. 360 10,519 Korea Electric Power Corp. (South Korea) 437 18,151 NiSource, Inc. 535 12,728 Pampa Energia SA ADR (Argentina) (NON) 562 30,472 PG&E Corp. 762 50,566 Southern Co. (The) 798 39,724 Tenaga Nasional Bhd (Malaysia) 18,900 58,594 Westar Energy, Inc. 186 10,094 Total common stocks (cost $7,266,965) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (15.4%) Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 5/1/47 $2,000,000 $2,041,797 3.50%, TBA, 4/1/47 2,000,000 2,045,938 3.00%, TBA, 4/1/47 1,000,000 991,563 Total U.S. government and agency mortgage obligations (cost $5,080,743) INVESTMENT COMPANIES (7.8%) (a) Shares Value Consumer Staples Select Sector SPDR Fund 6,612 $360,883 Financial Select Sector SPDR Fund 14,918 354,004 Financial Select Sector SPDR Fund 4,771 333,493 Industrial Select Sector SPDR Fund (S) 5,486 356,919 iShares MSCI India ETF (India) 9,786 308,112 Materials Select Sector SPDR Fund 6,692 350,728 SPDR S&P rust 721 169,969 Utility Select Sector SPDR Fund (S) 6,867 352,346 Total investment companies (cost $2,536,090) MORTGAGE-BACKED SECURITIES (7.5%) (a) Principal amount Value Agency collateralized mortgage obligations (5.0%) Federal Home Loan Mortgage Corporation IFB Ser. 4073, Class AS, IO, 5.138%, 8/15/38 $192,551 $19,361 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 117,229 19,264 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 110,548 18,655 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 54,691 8,824 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 259,298 43,544 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 188,705 33,502 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 104,227 14,212 Ser. 4099, Class BI, IO, 3.50%, 6/15/39 124,139 13,035 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 209,606 25,559 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 93,147 8,564 Federal National Mortgage Association Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 77,758 18,703 IFB Ser. 12-68, Class BS, IO, 5.018%, 7/25/42 93,257 16,073 Ser. 16-98, Class QI, IO, 3.50%, 2/25/46 333,789 52,011 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 144,295 25,915 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 57,472 6,286 Ser. 14-76, IO, 3.50%, 11/25/39 176,659 18,819 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 61,424 7,094 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 129,857 12,212 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 253,703 21,920 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 74,896 5,715 Ser. 12-147, Class AI, IO, 3.00%, 10/25/27 305,685 28,658 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 149,077 29,553 IFB Ser. 13-129, Class SN, IO, 5.172%, 9/20/43 38,788 6,126 IFB Ser. 11-17, Class S, IO, 5.072%, 2/20/41 83,582 13,691 IFB Ser. 10-134, Class ES, IO, 5.022%, 11/20/39 160,573 16,208 Ser. 16-168, Class AI, IO, 5.00%, 7/20/45 94,763 9,950 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 225,572 47,934 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 98,168 20,261 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 126,969 27,179 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 52,764 10,389 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 62,713 12,135 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 4,259 249 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 56,573 11,854 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 81,857 17,399 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 59,728 12,748 Ser. 15-105, Class LI, IO, 5.00%, 10/20/39 90,352 19,324 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 94,223 20,376 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 116,894 23,616 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 78,622 17,911 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 92,789 15,950 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 22,951 4,622 Ser. 16-135, Class PI, IO, 4.00%, 5/20/46 226,672 46,662 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 73,696 13,267 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 88,438 16,001 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 86,141 18,867 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 136,437 24,735 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 55,880 9,148 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 140,436 28,027 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 142,793 15,035 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 106,194 14,266 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 108,879 17,093 Ser. 15-124, Class LI, IO, 3.50%, 3/20/45 390,452 46,366 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 100,163 14,148 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 161,758 28,604 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 88,966 14,257 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 50,310 6,187 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 47,143 6,850 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 118,747 23,239 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 44,797 5,553 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 39,105 3,048 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 117,135 14,394 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 41,402 3,120 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 80,582 10,762 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 188,856 28,092 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 231,877 24,599 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 88,227 8,929 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 175,720 17,101 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 151,329 19,500 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 69,615 7,569 Ser. 15-H22, Class GI, IO, 2.58%, 9/20/65 136,822 18,170 Ser. 16-H03, Class AI, IO, 2.371%, 1/20/66 167,344 17,989 Ser. 16-H02, Class BI, IO, 2.238%, 11/20/65 354,147 37,232 Ser. 15-H25, Class BI, IO, 2.205%, 10/20/65 302,653 32,929 FRB Ser. 15-H16, Class XI, IO, 2.202%, 7/20/65 108,321 12,544 Ser. 15-H20, Class CI, IO, 2.17%, 8/20/65 182,390 21,431 Ser. 16-H04, Class KI, IO, 2.122%, 2/20/66 119,549 10,386 Ser. 15-H09, Class AI, IO, 2.109%, 4/20/65 236,040 22,377 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 498,828 41,004 Ser. 14-H21, Class AI, IO, 1.967%, 10/20/64 209,623 20,082 Ser. 15-H15, Class JI, IO, 1.936%, 6/20/65 273,900 28,595 Ser. 15-H19, Class NI, IO, 1.90%, 7/20/65 208,439 20,906 Ser. 15-H18, Class IA, IO, 1.816%, 6/20/65 104,460 8,179 Ser. 15-H10, Class CI, IO, 1.797%, 4/20/65 164,985 15,924 Ser. 15-H26, Class GI, IO, 1.78%, 10/20/65 224,758 21,667 Ser. 15-H09, Class BI, IO, 1.684%, 3/20/65 235,061 19,863 Ser. 15-H10, Class EI, IO, 1.625%, 4/20/65 145,008 8,918 Ser. 15-H24, Class BI, IO, 1.604%, 8/20/65 449,076 26,810 Ser. 15-H25, Class AI, IO, 1.603%, 9/20/65 313,446 25,232 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 255,701 15,930 Commercial mortgage-backed securities (1.0%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 37,000 35,890 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.693%, 3/11/39 25,000 12,621 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 7,104 7,075 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.411%, 6/10/48 21,438 21,646 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.913%, 12/10/41 46,943 807 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.321%, 11/10/46 18,000 16,813 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.564%, 8/15/46 16,000 12,912 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.939%, 4/17/45 20,000 3,638 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.278%, 2/12/51 20,000 17,600 Ser. 13-C13, Class E, 3.986%, 1/15/46 12,000 8,245 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 23,000 5,039 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 20,000 6,036 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 16,934 16,770 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 842 844 FRB Ser. 06-4, Class XC, IO, 0.772%, 12/12/49 57,580 12 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 17,000 12,215 Ser. 13-C6, Class E, 3.50%, 4/10/46 38,000 26,220 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.477%, 1/15/45 9,875 9,776 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5.00%, 3/15/44 30,000 24,792 Ser. 12-C7, Class F, 4.50%, 6/15/45 100,000 73,100 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,000 11,393 Residential mortgage-backed securities (non-agency) (1.5%) Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.907%, 4/25/34 23,097 23,055 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A6, 1.802%, 8/25/35 21,269 16,484 FRB Ser. 06-OA7, Class 1A2, 1.578%, 6/25/46 12,406 10,907 FRB Ser. 05-59, Class 1A1, 1.306%, 11/20/35 16,783 14,847 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.232%, 9/25/28 59,998 77,575 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.732%, 10/25/28 85,000 106,745 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.682%, 4/25/28 34,500 39,002 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.532%, 4/25/28 45,500 50,693 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.982%, 7/25/25 58,000 63,767 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.982%, 5/25/25 5,983 6,286 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 1.442%, 10/25/44 30,933 28,993 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR4, Class 1A3, 3.231%, 4/25/35 46,625 46,902 FRB Ser. 06-AR6, Class 7A2, 3.034%, 3/25/36 13,356 13,368 Total mortgage-backed securities (cost $2,523,605) COMMODITY LINKED NOTES (6.1%) (a) (CLN) Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $100,000 $90,887 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) 300,000 317,383 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index—Bloomberg Commodity IndexSM 3 Month Forward Sub-Indices versus Bloomberg Commodity IndexSM Sub-Indices multiplied by 3) 690,000 711,600 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2018 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 339,000 348,364 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.14%, 2018 (Indexed to the S&P GSCI Total Return IndexSM multiplied by 3) 213,000 241,290 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 228,360 232,986 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 80,000 83,311 Total commodity Linked Notes (cost $1,950,360) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%) (a) Principal amount Value Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL $80 $26,255 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 100,000 114,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 219,750 Total foreign government and agency bonds and notes (cost $340,785) CORPORATE BONDS AND NOTES (0.9%) (a) Principal amount Value Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) $20,000 $20,417 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 55,000 54,313 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 3,000 3,473 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 21,000 23,720 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 84,000 86,205 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 5,000 5,250 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes Ser. REGS, 9.00%, perpetual maturity (Venezuela) 64,000 31,120 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 20,000 19,504 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 39,000 37,382 Total corporate bonds and notes (cost $271,502) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value China State Construction Engineering Corp., Ltd. 144A (China) 1/22/18 $0.00 32,104 $42,856 Shanghai Automotive Co. 144A (China) 2/2/18 0.00 13,600 50,084 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 3,100 9,666 Total warrants (cost $103,253) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.882%, 2/25/49 $47,000 $47,000 Total asset-backed securities (cost $47,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $57,400 $97 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 86,100 77 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 86,100 72 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 86,100 47 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 86,100 21 2.265/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.265 43,100 20 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 28,700 325 1.425/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.425 86,100 32 (2.60)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.60 43,100 13 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 57,400 532 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 114,800 126 2.297/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.297 43,100 59 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 86,100 42 2.163/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.163 43,100 19 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 86,100 — Credit Suisse International (2.58)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.58 57,400 9 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 86,100 24 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 28,700 258 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 28,700 199 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 28,700 80 1.426/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.426 86,100 29 Total purchased swap options outstanding (cost $4,966) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value EUR/JPY (Call) Jun-17/JPY 127.50 EUR 247,900 $334 SPDR S&P rust (Put) Mar-18/$205.00 $3,478 17,163 SPDR S&P rust (Put) Feb-18/200.00 3,682 13,837 SPDR S&P rust (Put) Jan-18/195.00 3,567 9,857 SPDR S&P rust (Put) Dec-17/195.00 3,702 8,811 SPDR S&P rust (Put) Nov-17/186.00 3,707 4,989 SPDR S&P rust (Put) Oct-17/183.00 3,823 3,451 U.S. Oil Fund LP ETF (Call) Jun-17/11.00 225,992 91,527 USD/MXN (Put) Apr-17/MXN 19.00 262,500 4,684 Total purchased options outstanding (cost $224,759) SHORT-TERM INVESTMENTS (52.7%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.756%, 5/12/17 $600,000 599,525 Federal Home Loan Banks unsec. discount notes 0.531%, 4/12/17 1,000,000 $999,827 Federal Home Loan Mortgage Corporation 0.728%, 5/19/17 500,000 499,534 Interest in $275,000,000 joint tri-party repurchase agreement dated 3/31/17 with RBC Capital Markets, LLC due 4/3/17 - maturity value of $7,805,514 for an effective yield of 0.790% (collateralized by various mortgage backed securities with coupon rates ranging from 1.850% to 5.522% and due dates ranging from 1/1/19 to 3/1/47, valued at $280,518,467) 7,805,000 7,805,000 Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 679,175 679,175 Putnam Short Term Investment Fund 0.87% (AFF) Shares 5,757,261 5,757,261 U.S. Treasury Bills 0.498%, 4/6/17 (SEG) (SEGSF) (SEGCCS) $566,000 565,971 U.S. Treasury Bills 0.520%, 4/13/17 (SEG) (SEGSF) (SEGCCS) 500,000 499,900 Total short-term investments (cost $17,406,149) TOTAL INVESTMENTS Total investments (cost $37,756,177) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $10,411,877) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $36,738 $34,882 $1,856 Brazilian Real Buy 4/3/17 66,952 64,532 2,420 Brazilian Real Sell 4/3/17 66,952 67,613 661 Brazilian Real Buy 7/3/17 129,985 130,638 (653) British Pound Sell 6/21/17 76,444 75,290 (1,154) Canadian Dollar Buy 4/19/17 63,255 62,638 617 Canadian Dollar Sell 4/19/17 63,255 63,289 34 Chilean Peso Buy 7/19/17 132,070 131,740 330 Euro Buy 6/21/17 62,853 62,289 564 Hong Kong Dollar Sell 5/17/17 2,486 2,491 5 Indian Rupee Buy 5/17/17 66,551 63,972 2,579 Japanese Yen Sell 5/17/17 180,465 176,733 (3,732) Mexican Peso Buy 7/19/17 65,457 65,000 457 New Zealand Dollar Sell 4/19/17 46,879 46,245 (634) Singapore Dollar Sell 5/17/17 66,649 65,076 (1,573) Swedish Krona Buy 6/21/17 127,534 126,475 1,059 Barclays Bank PLC Australian Dollar Buy 4/19/17 175,137 175,304 (167) British Pound Buy 6/21/17 26,736 25,543 1,193 Canadian Dollar Buy 4/19/17 23,091 22,861 230 Canadian Dollar Sell 4/19/17 23,091 23,104 13 Euro Buy 6/21/17 98,508 98,250 258 Japanese Yen Sell 5/17/17 67,660 65,649 (2,011) New Zealand Dollar Sell 4/19/17 15,136 14,490 (646) Swedish Krona Buy 6/21/17 62,955 62,413 542 Citibank, N.A. Australian Dollar Buy 4/19/17 117,318 111,548 5,770 Australian Dollar Sell 4/19/17 66,450 66,637 187 Brazilian Real Buy 4/3/17 90,526 90,147 379 Brazilian Real Sell 4/3/17 90,526 88,745 (1,781) Brazilian Real Buy 7/3/17 38,247 38,684 (437) British Pound Sell 6/21/17 64,519 63,470 (1,049) Canadian Dollar Buy 4/19/17 87,775 88,720 (945) Canadian Dollar Sell 4/19/17 98,982 97,854 (1,128) Euro Sell 6/21/17 41,116 40,774 (342) Indonesian Rupiah Buy 5/17/17 64,672 64,228 444 Japanese Yen Buy 5/17/17 17,418 17,116 302 New Zealand Dollar Sell 4/19/17 65,938 67,931 1,993 Norwegian Krone Sell 6/21/17 64,130 65,529 1,399 South African Rand Buy 4/19/17 66,502 65,173 1,329 South African Rand Sell 7/19/17 128,033 129,360 1,327 Swedish Krona Buy 6/21/17 198,499 197,151 1,348 Swedish Krona Sell 6/21/17 64,826 65,918 1,092 Credit Suisse International Australian Dollar Buy 4/19/17 131,143 130,745 398 Canadian Dollar Buy 4/19/17 752 753 (1) Canadian Dollar Sell 4/19/17 752 745 (7) Euro Sell 6/21/17 22,913 22,918 5 Hong Kong Dollar Buy 5/17/17 28,478 28,521 (43) New Zealand Dollar Sell 4/19/17 96,911 98,614 1,703 Norwegian Krone Sell 6/21/17 64,574 65,266 692 Swedish Krona Buy 6/21/17 48,505 48,087 418 Goldman Sachs International Australian Dollar Buy 4/19/17 195,989 193,288 2,701 Australian Dollar Sell 4/19/17 195,989 195,142 (847) British Pound Sell 6/21/17 38,159 37,549 (610) Canadian Dollar Buy 4/19/17 177,882 177,305 577 Canadian Dollar Sell 4/19/17 177,882 178,694 812 Euro Buy 6/21/17 428 425 3 Indian Rupee Buy 5/17/17 132,264 128,995 3,269 Japanese Yen Sell 5/17/17 65,353 65,014 (339) New Zealand Dollar Sell 4/19/17 226,054 225,910 (144) South African Rand Sell 7/19/17 61,356 63,350 1,994 South Korean Won Sell 5/17/17 2,177 44 (2,133) Swedish Krona Buy 6/21/17 197,087 195,926 1,161 HSBC Bank USA, National Association Australian Dollar Buy 4/19/17 1,680 3,087 (1,407) Canadian Dollar Buy 4/19/17 97,177 96,743 434 Canadian Dollar Sell 4/19/17 97,177 97,195 18 Euro Sell 6/21/17 24,841 24,633 (208) Hong Kong Dollar Buy 5/17/17 14,491 14,516 (25) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 240,518 237,004 3,514 Australian Dollar Sell 4/19/17 66,297 66,263 (34) Brazilian Real Buy 4/3/17 66,888 63,827 3,061 Brazilian Real Sell 4/3/17 66,888 65,787 (1,101) Brazilian Real Sell 7/3/17 94 95 1 British Pound Sell 6/21/17 65,900 64,856 (1,044) Canadian Dollar Buy 4/19/17 126,811 126,823 (12) Canadian Dollar Sell 4/19/17 126,811 126,931 120 Czech Koruna Buy 7/19/17 66,220 66,688 (468) Czech Koruna Sell 7/19/17 66,220 65,722 (498) Euro Sell 6/21/17 216,717 214,865 (1,852) Euro Buy 7/19/17 65,733 65,547 186 Euro Sell 7/19/17 65,733 66,159 426 Hong Kong Dollar Buy 5/17/17 65,264 65,368 (104) Hong Kong Dollar Sell 5/17/17 110,345 110,502 157 Indonesian Rupiah Buy 5/17/17 64,708 64,113 595 Indonesian Rupiah Sell 5/17/17 64,836 64,013 (823) Japanese Yen Buy 5/17/17 46,043 46,137 (94) New Zealand Dollar Sell 4/19/17 158,224 158,833 609 South Korean Won Buy 5/17/17 200,773 197,945 2,828 South Korean Won Sell 5/17/17 201,226 194,133 (7,093) Swedish Krona Buy 6/21/17 98,857 99,850 (993) Swedish Krona Sell 6/21/17 49,950 50,341 391 Swiss Franc Sell 6/21/17 28,785 28,509 (276) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/19/17 66,985 63,569 3,416 British Pound Buy 6/21/17 60,377 58,656 1,721 Canadian Dollar Buy 4/19/17 111,693 112,127 (434) Canadian Dollar Sell 4/19/17 111,693 111,590 (103) Czech Koruna Buy 7/19/17 66,224 66,665 (441) Czech Koruna Sell 7/19/17 66,224 65,792 (432) Euro Sell 6/21/17 11,778 11,678 (100) Euro Buy 7/19/17 65,733 65,545 188 Euro Sell 7/19/17 65,733 66,020 287 Japanese Yen Sell 5/17/17 66,580 66,149 (431) New Zealand Dollar Buy 4/19/17 96,350 97,655 (1,305) New Zealand Dollar Sell 4/19/17 96,350 95,037 (1,313) Swedish Krona Buy 6/21/17 131,098 130,337 761 State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 53,541 55,454 (1,913) British Pound Sell 6/21/17 64,519 63,484 (1,035) Canadian Dollar Buy 4/19/17 91,310 90,383 927 Canadian Dollar Sell 4/19/17 91,310 90,993 (317) Euro Sell 6/21/17 172,283 171,886 (397) Japanese Yen Buy 5/17/17 41,829 42,388 (559) New Zealand Dollar Sell 4/19/17 186,183 184,196 (1,987) Singapore Dollar Sell 5/17/17 66,720 65,291 (1,429) Swedish Krona Buy 6/21/17 129,864 128,775 1,089 UBS AG Australian Dollar Buy 4/19/17 15,276 15,019 257 Canadian Dollar Buy 4/19/17 163,817 163,920 (103) Canadian Dollar Sell 4/19/17 163,817 162,409 (1,408) Euro Sell 6/21/17 165,966 164,425 (1,541) Japanese Yen Buy 5/17/17 32,472 32,803 (331) New Zealand Dollar Sell 4/19/17 126,411 126,542 131 Swedish Krona Buy 6/21/17 132,564 131,503 1,061 WestPac Banking Corp. Australian Dollar Buy 4/19/17 43,078 43,933 (855) Canadian Dollar Buy 4/19/17 32,793 32,814 (21) Canadian Dollar Sell 4/19/17 32,793 32,679 (114) Euro Sell 6/21/17 47,541 47,137 (404) New Zealand Dollar Sell 4/19/17 64,466 65,745 1,279 Total FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-CAC 40 Index (Short) 3 $163,716 Apr-17 $(4,057) FTSE 100 Index (Short) 1 $91,155 Jun-17 161 S&P 500 Index E-Mini (Short) 38 4,482,480 Jun-17 (13,462) S&P Mid Cap 400 Index E-Mini (Long) 11 1,890,020 Jun-17 6,384 Tokyo Price Index (Long) 4 543,429 Jun-17 (10,094) U.S. Treasury Note 10 yr (Short) 11 1,370,188 Jun-17 (2,522) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $45,586) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8625/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8625 $43,100 $— (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 28,700 40 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 57,400 42 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 28,700 44 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 57,400 70 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 86,100 118 Barclays Bank PLC 2.83/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.83 43,100 — 2.715/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.715 43,100 2 (2.13975)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.13975 86,100 3 (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 28,700 147 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 28,700 194 (2.435)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.435 43,100 277 Citibank, N.A. 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 28,700 — (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 28,700 — 2.8945/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8945 43,100 1 2.7655/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.7655 43,100 3 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 114,800 116 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 57,400 225 Credit Suisse International 2.81/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.81 57,400 — 2.695/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.695 57,400 1 (2.43)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.43 57,400 317 Goldman Sachs International (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 86,100 — (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 86,100 2 JPMorgan Chase Bank N.A. (2.06)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.06 86,100 19 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 28,700 34 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 28,700 56 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 28,700 445 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 10,792 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $3,784) (Unaudited) Expiration Contract date/strike price amount Value EUR/JPY (Put) Jun-17/JPY 115.30 EUR 247,900 $2,644 SPDR S&P rust (Call) Apr-17/$243.00 $4,410 1,036 USD/MXN (Put) Apr-17/MXN 18.25 262,500 611 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Counterparty Premium Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ Floating rate index/Maturity date date/strike amount (payable) Bank of America N.A. (2.785)/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 $8,600 $(923) 2.5925/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 8,600 (303) (2.5925)/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 8,600 (303) 2.785/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 8,600 (923) (2.7175)/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 8,600 777 2.7175/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 8,600 777 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Feb-22 (Purchased) Feb-19/2.43 8,600 (120) (2.43)/3 month USD-LIBOR-BBA/Feb-22 (Purchased) Feb-19/2.43 8,600 (120) Goldman Sachs International (2.8175)/3 month USD-LIBOR-BBA/Mar-47 (Purchased) Mar-27/2.8175 1,700 (214) 2.8175/3 month USD-LIBOR-BBA/Mar-47 (Purchased) Mar-27/2.8175 1,700 (215) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/Feb-52 (Purchased) Feb-22/2.8325 8,600 (1,201) (2.8325)/3 month USD-LIBOR-BBA/Feb-52 (Purchased) Feb-22/2.8325 8,600 (1,201) 2.79/3 month USD-LIBOR-BBA/Feb-49 (Written) Feb-19/2.79 8,600 817 (2.79)/3 month USD-LIBOR-BBA/Feb-49 (Written) Feb-19/2.79 8,600 817 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $3,018,203) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 4/1/47 $2,000,000 4/12/17 $2,045,938 Federal National Mortgage Association, 3.00%, 4/1/47 1,000,000 4/12/17 991,563 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,986,300 (E) $(259) 6/21/19 1.75% 3 month USD-LIBOR-BBA $(1,501) 1,364,100 (E) 946 6/21/22 2.20% 3 month USD-LIBOR-BBA (4,284) 7,364,100 (E) (10,328) 6/21/27 3 month USD-LIBOR-BBA 2.50% 36,074 98,300 (E) 700 6/21/47 3 month USD-LIBOR-BBA 2.70% 1,339 114,000 (E) (270) 6/21/27 3 month USD-LIBOR-BBA 2.65% 1,994 962,000 (E) 6,420 6/21/22 2.30% 3 month USD-LIBOR-BBA (1,859) AUD 1,010,000 (E) (841) 6/28/22 2.60% 6 month AUD-BBR-BBSW (1,345) AUD 154,000 (E) (258) 6/28/27 3.00% 6 month AUD-BBR-BBSW (212) CAD 734,000 (E) (899) 6/21/22 3 month CAD-BA-CDOR 1.70% 4,104 CAD 356,000 (E) (3,046) 6/21/27 3 month CAD-BA-CDOR 2.15% 1,812 CHF 178,000 (E) 3,155 6/21/27 6 month CHF-LIBOR-BBA 0.10% 1,994 CHF 219,000 (E) 2,147 6/21/22 0.40% 6 month CHF-LIBOR-BBA 972 EUR 2,583,000 (E) (26) 6/21/22 0.40% 6 month EUR-EURIBOR-REUTERS (22,684) EUR 3,000 (E) (18) 6/21/27 6 month EUR-EURIBOR-REUTERS 1.00% 39 GBP 633,000 (E) (6,038) 6/21/22 0.80% 6 month GBP-LIBOR-BBA (2,550) GBP 1,000 (E) 6 6/21/27 6 month GBP-LIBOR-BBA 1.25% 9 NOK 34,000 (E) (9) 6/21/22 6 month NOK-NIBOR-NIBR 1.75% 32 NOK 1,372,000 (E) 387 6/21/27 6 month NOK-NIBOR-NIBR 2.10% 2,614 NZD 707,000 (E) (5) 6/21/22 3 month NZD-BBR-FRA 3.20% 4,518 NZD 648,000 (E) (4,935) 6/21/27 3 month NZD-BBR-FRA 3.75% 4,620 SEK 1,563,000 (E) (133) 6/21/22 0.55% 3 month SEK-STIBOR-SIDE (1,365) SEK 2,040,000 (E) (1,236) 6/21/27 3 month SEK-STIBOR-SIDE 1.35% 2,775 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $9,910 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(73) 9,910 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73) baskets 43,243 — 3/7/18 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLFCF11) of common stocks (32,071) units 1,048 — 8/2/17 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (267,951) Barclays Bank PLC $4,574 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (34) 9,639 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (31) 23,009 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 205 Citibank, N.A. 6,353 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47) baskets 20 — 12/1/17 (3 month USD-LIBOR-BBA plus 0.37%) A basket (CGPUTQL2) of common stocks (50,442) baskets 17,972 — 11/10/17 3 month USD-LIBOR-BBA minus 0.75% A basket (CGPUTS54) of common stocks 1,119 units 716 — 10/17/17 3 month USD-LIBOR-BBA plus 0.28% MSCI Emerging Markets TR Net USD (20,077) units 445 — 11/27/17 3 month USD-LIBOR-BBA plus 0.09% Russell 1000 Total Return Index 477 units 1,562 — 3/19/18 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD 4,632 Credit Suisse International $266,692 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 2,285 55,430 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (493) 4,706 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (42) 70,402 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (619) 32,667 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (287) 32,475 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (375) 38,878 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 287 Deutsche Bank AG baskets 10,625 — 3/7/18 3 month USD-LIBOR-BBA minus 0.45% DB Custom PT Short 15 PR Index (73,256) units 10,619 — 3/7/18 (3 month USD-LIBOR-BBA plus 0.31%) DB Custom PT Long 15 PR Index 35,516 Goldman Sachs International $32,667 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (287) 37,128 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 330 32,403 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 240 baskets 33,190 — 12/15/20 (1 month USD-LIBOR-BBA plus 0.44%) A basket (GSCBPUR1) of common stocks (24,478) baskets 38,157 — 12/15/20 1 month USD-LIBOR-BBA minus 0.15% A basket (GSGLPWDS) of common stocks (49,577) baskets 45,956 — 12/15/20 (1 month USD-LIBOR-BBA plus 0.50%) A basket (GSGLPWDL) of common stocks 42,469 shares 1,012 — 12/15/20 1 month USD-LIBOR-BBA minus 0.65% iShares MSCI Emerging Markets ETF (66) shares 1,209 — 12/15/20 1 month USD-LIBOR-BBA minus 0.65% iShares MSCI Emerging Markets ETF (79) shares 1,674 — 12/15/20 1 month USD-LIBOR-BBA minus 0.65% iShares MSCI Emerging Markets ETF (110) shares 744 — 12/15/20 1 month USD-LIBOR-BBA minus 0.65% iShares MSCI Emerging Markets ETF (49) units 2,927 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 4,379 units 7,591 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Series 30 Excess Return Strategy 12,411 units 301 — 12/12/17 3 month USD-LIBOR-BBA plus 0.10% MSCI Emerging Markets TR Net USD (2,045) units 5,818 — 12/15/20 (0.30%) Goldman Sachs Volatility Carry US Excess Return Strategy 6,666 units 1,762 — 12/15/20 (0.30%) Goldman Sachs Volatility Carry US Excess Return Strategy 4,483 JPMorgan Chase Bank N.A. $8,131 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (60) baskets 32,406 — 12/15/17 1 month USD-LIBOR-BBA minus 0.40% A basket (JPCMPTSH) of common stocks 30,096 JPMorgan Securities LLC $40,721 — 1/12/45 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 358 UBS AG units 5,659 — 8/21/17 1 month USD-LIBOR-BBA plus 0.35% MSCI Emerging Markets TR Net USD 33,662 units 310 — 2/9/18 1 month USD-LIBOR-BBA plus 0.15% MSCI Emerging Markets TR Net USD (5,188) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $68 $1,000 5/11/63 300 bp $(59) CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp (134) CMBX NA BBB- Index BBB-/P 228 4,000 5/11/63 300 bp (281) CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp (262) Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp (132) CMBX NA BBB- Index BBB-/P 141 25,000 1/17/47 300 bp (2,127) Credit Suisse International — (539) 8,000 1/17/47 (300 bp) 187 CMBX NA BB Index — (2,105) 15,000 1/17/47 (500 bp) 523 CMBX NA A Index A/P 474 9,000 5/11/63 200 bp 11 CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 19,846 CMBX NA BB Index — (491) 3,000 1/17/47 (500 bp) 35 CMBX NA BBB- Index BBB-/P 555 6,000 5/11/63 300 bp (209) CMBX NA BBB- Index BBB-/P 665 8,000 5/11/63 300 bp (353) CMBX NA BBB- Index BBB-/P 1,218 10,000 5/11/63 300 bp (56) CMBX NA BBB- Index BBB-/P 1,597 11,000 5/11/63 300 bp 197 CMBX NA BBB- Index BBB-/P 1,981 15,000 5/11/63 300 bp 72 CMBX NA BBB- Index BBB-/P 1,259 16,000 5/11/63 300 bp (778) CMBX NA BBB- Index BBB-/P 1,573 17,000 5/11/63 300 bp (591) CMBX NA BBB- Index BBB-/P 3,170 26,000 5/11/63 300 bp (151) CMBX NA BBB- Index BBB-/P 3,421 28,000 5/11/63 300 bp (144) CMBX NA BBB- Index BBB-/P 5,430 64,000 5/11/63 300 bp (2,719) CMBX NA BBB- Index BBB-/P 4,585 58,000 1/17/47 300 bp (677) CMBX NA BBB- Index BBB-/P 74,802 1,012,000 1/17/47 300 bp (17,003) Goldman Sachs International CMBX NA BB Index — (6,445) 63,000 5/11/63 (500 bp) 6,352 CMBX NA BB Index — (757) 5,000 1/17/47 (500 bp) 120 CMBX NA A Index A/P 1,527 30,000 5/11/63 200 bp (16) CMBX NA A Index A/P 958 19,000 1/17/47 200 bp 120 CMBX NA BB Index — (2,776) 19,000 5/11/63 (500 bp) 1,083 CMBX NA BB Index — (10,482) 62,000 1/17/47 (500 bp) 382 CMBX NA BBB- Index BBB-/P 260 3,000 5/11/63 300 bp (122) CMBX NA BBB- Index BBB-/P 422 5,000 5/11/63 300 bp (215) CMBX NA BBB- Index BBB-/P 591 7,000 5/11/63 300 bp (301) CMBX NA BBB- Index BBB-/P 365 7,000 5/11/63 300 bp (526) CMBX NA BBB- Index BBB-/P 691 8,000 5/11/63 300 bp (328) CMBX NA BBB- Index BBB-/P 633 8,000 5/11/63 300 bp (386) CMBX NA BBB- Index BBB-/P 990 9,000 5/11/63 300 bp (155) CMBX NA BBB- Index BBB-/P 435 9,000 5/11/63 300 bp (710) CMBX NA BBB- Index BBB-/P 1,218 10,000 5/11/63 300 bp (56) CMBX NA BBB- Index BBB-/P 1,160 14,000 5/11/63 300 bp (622) CMBX NA BBB- Index BBB-/P 2,221 16,000 5/11/63 300 bp 184 CMBX NA BBB- Index BBB-/P 1,090 16,000 5/11/63 300 bp (947) CMBX NA BBB- Index BBB-/P 878 18,000 5/11/63 300 bp (1,414) CMBX NA BBB- Index BBB-/P 3,376 36,000 5/11/63 300 bp (1,207) CMBX NA BBB- Index BBB-/P 4,360 58,000 5/11/63 300 bp (3,024) CMBX NA BBB- Index — (1,246) 12,000 1/17/47 (300 bp) (158) CMBX NA BBB- Index — (543) 8,000 1/17/47 (300 bp) 183 CMBX NA BBB- Index — (138) 2,000 1/17/47 (300 bp) 43 CMBX NA BBB- Index BBB-/P 1,448 17,000 1/17/47 300 bp (94) CMBX NA BBB- Index BBB-/P 2,607 30,000 1/17/47 300 bp (115) CMBX NA BBB- Index BBB-/P 9,460 128,000 1/17/47 300 bp (2,151) CMBX NA BBB- Index BBB-/P 9,619 138,000 1/17/47 300 bp (2,900) JPMorgan Securities LLC CMBX NA A Index A/P 871 18,000 5/11/63 200 bp (59) CMBX NA BB Index — (3,656) 26,000 5/11/63 (500 bp) 1,626 CMBX NA BB Index — (1,160) 8,000 5/11/63 (500 bp) 465 CMBX NA BBB- Index BBB-/P 576 4,000 5/11/63 300 bp 67 CMBX NA BBB- Index BBB-/P 728 5,000 5/11/63 300 bp 91 CMBX NA BBB- Index BBB-/P 512 6,000 5/11/63 300 bp (252) CMBX NA BBB- Index BBB-/P 265 6,000 5/11/63 300 bp (499) CMBX NA BBB- Index BBB-/P 938 8,000 5/11/63 300 bp (81) CMBX NA BBB- Index BBB-/P 552 8,000 5/11/63 300 bp (466) CMBX NA BBB- Index BBB-/P 1,051 9,000 5/11/63 300 bp (95) CMBX NA BBB- Index BBB-/P 1,043 9,000 5/11/63 300 bp (103) CMBX NA BBB- Index BBB-/P 981 10,000 5/11/63 300 bp (292) CMBX NA BBB- Index BBB-/P 1,628 11,000 5/11/63 300 bp 228 CMBX NA BBB- Index BBB-/P 1,628 11,000 5/11/63 300 bp 228 CMBX NA BBB- Index BBB-/P 679 11,000 5/11/63 300 bp (722) CMBX NA BBB- Index BBB-/P 1,752 12,000 5/11/63 300 bp 224 CMBX NA BBB- Index BBB-/P 1,192 14,000 5/11/63 300 bp (591) CMBX NA BBB- Index BBB-/P 1,883 23,000 5/11/63 300 bp (1,046) CMBX NA BBB- Index BBB-/P 1,472 23,000 5/11/63 300 bp (1,456) CMBX NA BBB- Index BBB-/P 1,226 23,000 5/11/63 300 bp (1,703) CMBX NA BBB- Index BBB-/P 1,171 23,000 5/11/63 300 bp (1,757) CMBX NA BBB- Index BBB-/P 1,538 29,000 5/11/63 300 bp (2,152) CMBX NA BBB- Index — (592) 11,000 1/17/47 (300 bp) 406 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 28 Index B+/P $(355,603) $5,251,000 6/20/22 500 bp $23,584 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OJSC Open Joint Stock Company PJSC Public Joint Stock Company REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $33,059,343. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $37,846,387, resulting in gross unrealized appreciation and depreciation of $1,854,686 and $459,247, respectively, or net unrealized appreciation of $1,395,439. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $— $2,278,850 $1,599,675 $215 $679,175 Putnam Short Term Investment Fund** 6,256,480 — 499,219 22,055 5,757,261 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $679,175, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $664,134. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $11,168,296 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $491,562 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $285,955 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $538,525 $— $— Capital goods 610,512 — — Communication services 783,415 — — Consumer cyclicals 886,750 — — Consumer staples 703,621 — — Energy 416,456 — — Financials 1,962,604 — — Health care 750,402 — — Technology 1,585,520 — — Transportation 176,835 — — Utilities and power 292,135 — — Total common stocks — — Asset-backed securities — 47,000 — Commodity linked notes — 2,025,821 — Corporate bonds and notes — 281,384 — Foreign government and agency bonds and notes 360,505 Investment companies 2,586,454 — — Mortgage-backed securities — 2,489,056 — Purchased options outstanding — 154,653 — Purchased swap options outstanding — 2,081 — U.S. government and agency mortgage obligations — 5,079,298 — Warrants — 102,606 — Short-term investments 5,757,261 11,648,932 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,197 $— Futures contracts (23,590) — — Written options outstanding — (4,291) — Written swap options outstanding — (12,948) — Forward premium swap option contracts — 5 — TBA sale commitments — (3,037,501) — Interest rate swap contracts — 41,636 — Total return swap contracts — (348,195) — Credit default contracts — 223,865 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $443,099 $219,234 Foreign exchange contracts 70,596 56,636 Equity contracts 434,696 554,038 Interest rate contracts 89,225 59,689 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Purchased currency option contracts (contract amount) Purchased swap option contracts (contract amount) Written equity option contracts (contract amount) Written currency option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) 60 Forward currency contracts (contract amount) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default contracts (notional) Centrally cleared credit default contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Canada Capital Markets, LLC Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 37,951 — 37,951 OTC Total return swap contracts*# — 205 — 6,228 2,572 35,516 70,978 — 30,096 358 — 33,662 — 179,615 OTC Credit default contracts*# — 25,615 — 30,392 — — 7,905 — 63,912 Centrally cleared credit default contracts§ — — 386,207 — 386,207 Futures contracts§ — 9,903 — 9,903 Forward currency contracts# 10,582 2,236 — 15,570 3,216 — 10,517 452 11,888 — — — 6,373 2,016 1,449 1,279 65,578 Forward premium swap option contracts# 167 — 2 — 153 — 322 Purchased swap options# 334 370 — 778 9 — 24 — 566 — 2,081 Purchased options# 334 — — 17,288 — 91,527 4,684 — 40,820 — 154,653 Repurchase agreements — 7,805,000 — 7,805,000 Total Assets $11,417 $2,811 $424,158 $39,864 $31,412 $127,043 $116,597 $452 $83,523 $8,263 $9,903 $7,805,000 $6,373 $2,016 $35,111 $1,279 $8,705,222 Liabilities: Centrally cleared interest rate swap contracts§ — — 30,056 — 30,056 OTC Total return swap contracts*# 300,168 65 — 70,566 1,816 73,256 76,691 — 60 — 5,188 — 527,810 OTC Credit default contracts*# 1,400 3,287 — — 123,131 — 59,294 — — 32,122 — 219,234 Centrally cleared credit default contracts§ — — 308,968 — 308,968 Futures contracts§ — 9,388 — 9,388 Forward currency contracts# 7,746 2,824 — 5,682 51 — 4,073 1,640 14,392 — — — 4,559 7,637 3,383 1,394 53,381 Forward premium swap option contracts# 165 26 — 2 — 124 — 317 Written swap options# 314 623 — 345 318 — 2 — 11,346 — 12,948 Written options# 2,644 — — 1,036 — — 611 — 4,291 Total Liabilities $312,437 $6,825 $339,024 $77,629 $125,316 $73,256 $140,673 $1,640 $25,922 $32,122 $9,388 $— $4,559 $7,637 $8,571 $1,394 $1,166,393 Total Financial and Derivative Net Assets $(301,020) $(4,014) $85,134 $(37,765) $(93,904) $53,787 $(24,076) $(1,188) $57,601 $(23,859) $515 $7,805,000 $1,814 $(5,621) $26,540 $(115) $7,538,829 Total collateral received (pledged)##† $(225,973) $— $— $— $(59,982) $— $— $— $— $— $— $7,805,000 $— $— $— $— Net amount $(75,047) $(4,014) $85,134 $(37,765) $(33,922) $53,787 $(24,076) $(1,188) $57,601 $(23,859) $515 $— $1,814 $(5,621) $26,540 $(115) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
